internal_revenue_service number release date index number ------------------------ ------------------------ --------------------------------- ------------------------------ in re ----------------------------- ------------------------------- -------------------------------- legend taxpayer ------------------------------ legend taxpayer ------------------------------ ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b8 plr-154316-03 date may x ------------ dear -------------- this responds to your request for a ruling that provides guidance for taxpayer regarding the proper method under sec_6041 of the internal_revenue_code of reporting income to the players of the hereinafter described on-line game-playing tournaments sponsored by a website the site operated by taxpayer you indicate that the site is located on the internet and sponsors on-line tournaments for various games such as checkers golf 9-ball pool and mah-jongg the site also sponsors tournaments for word games games of strategy and arcade-style games aside from an introductory period for new players the site does not provide games for general entertainment purposes after the introductory period a player must enroll on the site and provide the site with a credit card in order to establish an account the player makes withdrawals from the account in order to pay the required entry fees for participation in the tournaments winnings from a tournament are credited to the player’s account taxpayer receives a payment for each tournament that is computed as a percentage of the entry fees for that tournament taxpayer also receives revenues from other sources such as on-line advertisement the tournaments are arranged into five categories ------------------ these tournaments designate the maximum number of players accepted into the tournament as well as pre- established winnings these tournaments are also time limited that is if the tournament does not fill before it is closed the leader of the tournament is awarded the full prize ---------------- these tournaments do not have a limited number of players but will terminate at a specified date and time minimum prizes are pre-established the number of players competing and plr-154316-03 the size of potential prizes can increase over the period of competition if the tournament does not fill before it is closed the leader of the tournament is awarded the stated minimum prize ------------------ these are competitions between two individual players who challenge each other in an agreed upon game upon closure of the tournament the winner is declared and a predetermined prize is awarded ------------------------------------ these tournaments operate in the same manner as a ----------------tournament except that taxpayer furnishes a prize usually in the form of personal_property such as a television set x ------------------ players compete against their own past performances those performances are established based on historical game play scores of the player here again prizes are predetermined for all its tournaments taxpayer will pay the specified prizes whether in cash or in_kind to the winning players as established at the outset of the tournament and such prizes are payable to the winners regardless of the number of players who enter the tournament taxpayer states that players competing in each tournament are categorized by skill proficiency in each game thus allowing taxpayer to limit participants in a particular tournament to players of similar skill also taxpayer states that it has developed various mathematical formulas to ensure that all of its games are structured to eliminate the element of chance other than the element of random chance inherent in the game itself so that individuals who win the tournaments are those whose skills and game-playing strategies are superior to other players taxpayer suggests that it provides identical game circumstances because in --------------------- tournaments all players will receive the same first hand subsequent hands will be of similar difficulty a determination based on a proprietary game rating analysis software in ---------------- tournaments players will receive hands of similar difficulty again based on a proprietary game rating analysis software taxpayer recognizes that there are situations it is required to report to the service amounts it paid to players during a year to comply with the reporting requirements taxpayer discusses three possible methods it could use when applying information reporting requirements to the tournaments the methods are as follows gross method under this method taxpayer totals up the gross amounts credited to a player’s account during a year and if the total is dollar_figure or more taxpayer will report this amount on a form 1099-misc plr-154316-03 net_method with this method taxpayer totals up the gross amounts credited to a player’s account during a year and subtracts the entry fee from each tournament the player received some kind of prize assuming this net amount is dollar_figure or more taxpayer will report this on a form 1099-misc cumulative net_method under this method taxpayer totals up the gross amounts credited to a player’s account during a year and subtracts all entry fees paid during the year regardless of whether the player received a prize from that tournament assuming this net amount is dollar_figure or more taxpayer will report this on a form 1099-misc taxpayer agrees that information reporting under sec_6041 is required for prizes it pays to winning players assuming it pays dollar_figure or more in income to a player during a year taxpayer requests a ruling that the proper method of computing income from tournament play for information reporting purposes is the cumulative net_method taxpayer argues it should be able to deduct all entry fees from income paid_by a player during a year under the cumulative net_method under this method taxpayer subtracts all entry fees the player pays during a year from the total amount it paid to the player and will report this net amount to the service if it exceeds dollar_figure taxpayer argues that the cumulative method best reflects deductions the various players would be entitled to pursuant to sec_162 sec_165 and or and accordingly best reflects the income paid to a player in the case under consideration inasmuch as different information returns are required based on whether the payments are made in a wagering or a non-wagering transaction it must first be determined whether the game-playing activities in the tournaments on the site operated by taxpayer constitute wagering or non-wagering activity based on the description of the tournament play if the activities are to be classified as wagering they must fall within the definition of either a lottery or a wagering pool however these terms are not defined in the code or regulations associated with federal withholding or reporting requirements thus it is appropriate to look to dictionaries court decisions and other regulatory provisions to ascertain the ordinary meaning of the terms wagering pool the dictionary does not define a wagering pool however pool is defined as all the money bet by a number of persons on the result of a particular event with the aggregate to be paid to the winner or divided among several winners according to conditions established in advance webster’s third new international dictionary similarly black’s law dictionary defines pool as follows in various methods of gambling a pool is a sum of money made up of the stakes contributed by various persons the whole of which is then wagered as a stake on the event of a race game or other contest and the winnings if any are divided among the contributors to the pool pro_rata or it is a sum similarly made up by the contributions of several persons each of whom then makes his guess or prediction as to the event of plr-154316-03 future contest or hazard the successful better taking the entire pool such pools are distinct from the practice of bookmaking black’s law dictionary 6th ed 523_f2d_1360 9th cir notes that in common usage the term pool connotes a particular gambling practice an arrangement whereby all bets constitute a common fund to be taken by the winner or winners state v duci p 2d ariz notes that pool selling is generally defined as the receiving from several persons of wagers on the same event the total sum of which is to be given the winners subject ordinarily to a deduction of a commission by the seller of the pool in connection with the tax on certain wagers imposed by sec_4401 of the code thus these authorities suggest that a wagering pool is an arrangement to pool sec_44_4421-1 of the wagering tax regulations provides that a wagering pool conducted for profit includes any scheme or method for the distribution of prizes to one or more winning bettors based upon the outcome of a sports event or contest or a combination or series of such events or contests provided that such wagering pool is managed and conducted for the purpose of making a profit under sec_44_4421-1 a contest includes any type of contest involving speed skill endurance popularity politics strength appearances etc such as a general or primary_election the outcome of a nominating convention a dance marathon a log-rolling wood-chopping weight- lifting corn-husking beauty contest etc bets into a common fund which are wagered on a sports event or contest with the successful bettor or bettors receiving the pool proceeds subject_to the pool sellers commission that contrasts with a situation where monies are received as entrance fees in order to compete for a preestablished prize offered by a third party that must be awarded in any case viewed under these criteria we find that although the tournaments offered on the site involve fees paid to enter a contest operated by taxpayer who anticipates a profit from the endeavor there does not appear to be an aggregation of the entrance fees into a common pool all of which subject_to commissions is to be distributed by taxpayer to the winner s here the minimum winnings or prizes of property are predetermined and must be awarded irrespective of the number of participants or the total of the entrance fees collected thus the tournaments do not fall within a common usage definition of a wagering pool lottery webster’s dictionary defines lottery as a scheme for the distribution of prizes by lot or chance esp a scheme by which prizes are distributed among those persons who have paid for a chance to win them usu as determined by the numbers on tickets as drawn at random as from a lottery wheel webster’s third new international dictionary black’s law dictionary defines lottery as a chance for a prize for a price a scheme for the distribution of a prize or prizes by lot or chance the number and value of which is determined by the operator of the lottery black’s law dictionary 6th ed plr-154316-03 u s postal service v amada 200_f3d_647 9th cir notes that where there is no applicable statutory definition of the term lottery the appropriate definition to apply is the common_law lottery definition consistently used by the courts and described by the supreme court as the traditional tests of chance prize and consideration internal citations omitted sec_44_4421-1 provides that lottery includes the numbers game policy and similar types of wagering in general a lottery includes any scheme or method for the distribution of prizes among persons who have paid or promised a consideration for a chance to win such prizes usually as determined by the number or symbols on tickets drawn from a lottery wheel or other receptacle or by the outcome of an event the term also includes enterprises commonly known as policy or numbers and similar types of wagering where the player selects a number or a combination of numbers and pays or agrees to pay a certain amount in consideration of which the operator of the lottery policy or numbers game agrees to pay a prize or fixed sum of money if the selected number or combination of numbers appear or are published in a manner understood by the parties also see revrul_57_521 1957_2_cb_779 which holds that a puzzle contest participants paid to enter is neither a wagering pool nor a lottery for purposes of sec_4401 the ruling indicates that as a general_rule contesting for a prize offered by another in a contest of mental or physical skill of the contestant which the one offering the prize must award in any event is not gaming and the fact that each contestant is required to pay an entrance fee does not make the payment a bet or gaming transaction unless the entrance fees alone comprise the prize to be won by the successful contestant thus these authorities suggest that in general terms a lottery is a scheme to distribute prizes to participants who pay to win the prize by chance taxpayer argues that because it does not allow players of dissimilar skills to play in the same tournament and it uses its game rating analysis software play the element of chance has been minimalized in its tournament play and as such the tournaments lack a key requirement for them to be considered as lotteries based on these representations we believe that the tournament games lack the essential element of chance and cannot be classified as a lottery with respect to taxpayer’s reporting requirements sec_6041 generally requires that all persons engaged in a trade_or_business report on a return all payments of dollar_figure or more to another person made in the course of such trade_or_business of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income sec_1_6041-1 of the income_tax regulations provides that the returns required under sec_6041 are forms and sec_1_6041-1 provides that amounts paid as prizes_and_awards that are required to be included in gross_income under sec_74 and sec_1_74-1 when paid in the course of a trade_or_business are required to be reported in returns of information under plr-154316-03 sec_6041 in taxpayer’s situation prizes are made possible by a player having paid the entry fee to that tournament therefore when the player wins a prize by successfully competing in one of taxpayer’s sponsored tournaments the entry fee to that tournament is a return_of_capital see for example revrul_55_638 1955_2_cb_35 which holds that proceeds from a sweepstakes ticket acquired by gift before it became a winning ticket is includible in the gross_income of the donee to the extent the proceeds from the sweepstakes exceeds the price paid for the ticket therefore the amount of the prize includible in gross_income is the prize amount net of the fee accordingly only such net amounts are considered income for purposes of sec_6041 entry fees for tournaments where a player does not receive a prize however are not a return_of_capital and cannot be subtracted by taxpayer when determining the income paid to a player although it is possible that individual players may be entitled to deduct on their respective returns entry fees they paid to taxpayer the code requires the individual players to report all of their income and take all applicable deductions on their individual tax returns there is no authority allowing taxpayer to effectively take a deduction on behalf of a player by reporting the net amount to the service on a form_1099 however no opinion is expressed as to whether a deduction is available or the character of the deduction taxpayer requests that this ruling be applicable on a prospective basis only based on the above taxpayer should use the net_method in determining which players it paid dollar_figure or more during a year the proper form taxpayer should use is a form 1099-misc consideration of sec_7805 relief under sec_7805 in support of its request taxpayer argues that in the absence of published guidance on this issue it relied to its detriment on the right to use any reasonable method of reporting detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued with respect to that taxpayer there is no prior letter_ruling or technical_advice_memorandum to taxpayer taxpayer relied on its own interpretation of the law a taxpayer's erroneous interpretation of the law is not a basis for relief under sec_7805 relief under sec_7805 usually is granted only if a taxpayer relied to its plr-154316-03 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by frank boland chief branch enclosures copy of this letter copy for sec_6110 purposes cc
